IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Heather Hoffman,                               :
                              Appellant        :
                                               :
                       v.                      :
                                               :
Commonwealth of Pennsylvania,                  :
Department of Transportation,                  :    No. 1284 C.D. 2019
Bureau of Driver Licensing                     :    Submitted: August 7, 2020


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: September 17, 2020

               Heather Hoffman (Hoffman) appeals from the Chester County Common
Pleas Court’s (trial court) June 28, 2019 order dismissing her nunc pro tunc appeal
from her 2004 operating privilege suspension as frivolous, pursuant to Pennsylvania
Rule of Civil Procedure No. (Rule) 240(j)(1). The sole issue before this Court is
whether Hoffman’s nunc pro tunc appeal was frivolous. After review, we affirm.
               On January 23, 2004, the Commonwealth of Pennsylvania, Department of
Transportation, Bureau of Driver Licensing (DOT) suspended Hoffman’s operating
privilege in accordance with Section 1772 of the Motor Vehicle Financial
Responsibility Law.1 On or about June 7, 2019, DOT mailed Hoffman a Restoration
Requirements Letter (Restoration Letter), in which DOT communicated that Hoffman
was required to satisfy a Lancaster County judgment filed against her as a result of a
November 13, 2001 motor vehicle accident. In addition, the Restoration Letter stated
that Hoffman had failed to satisfy fines and costs owed to the Chester County Clerk of

      1
          75 Pa.C.S. § 1772 (relating to suspension for nonpayment of judgments).
Courts for violations that occurred on February 11 and April 13, 2016. On June 14,
2019, Hoffman filed a petition (Petition) with the trial court to proceed in forma
pauperis (IFP) with her nunc pro tunc appeal. On June 28, 2019, the trial court
dismissed Hoffman’s nunc pro tunc appeal pursuant to Rule 240(j)(1). Hoffman
appealed to the Pennsylvania Superior Court, which transferred the matter to this
Court.2
               On June 4, 2020, Hoffman filed a Motion for Relief from Default, which
appeared to request a stay of her license suspension (Application for Supersedeas). On
June 8, 2020, DOT filed an answer thereto. That same day, Hoffman filed a reply to
DOT’s answer. By June 24, 2020 Order, this Court denied the Application for
Supersedeas. On June 24, 2020, Hoffman filed a Motion for Reconsideration. On June
27, 2020, Hoffman filed an Application for Relief seeking to introduce evidence to
support her Motion for Reconsideration. DOT did not respond to either filing. By July
17, 2020 Order, this Court denied the Motion for Reconsideration and the Application
for Relief.3
               Initially, Rule 240(j)(1) provides:

               If, simultaneous with the . . . taking of an appeal, a party has
               filed a petition for leave to proceed [IFP], the court prior to

       2
            “Our scope of review of an order dismissing an action under [Rule] 240(j)(1) is whether
‘constitutional rights have been violated and whether the trial court abused its discretion or committed
an error of law.’” Barren v. Pa. State Police, 148 A.3d 486, 489 n.4 (Pa. Cmwlth. 2016) (quoting
Jones v. Doe, 126 A.3d 406, 408 n.3 (Pa. Cmwlth. 2015)).
          3
            On July 27, 2020, Hoffman filed an Application for Relief to File an Addendum to her Brief.
On August 15, 2020, Hoffman filed a Request to Submit Exhibits. Pursuant to Pennsylvania Rule of
Appellate Procedure 2113, “the appellant may file a brief in reply to matters raised by appellee’s brief
. . . not previously addressed in appellant’s brief.” Pa.R.A.P. 2113. Further, “[t]he law is well settled
that an appellate court may not consider documents that are not part of the [original] record.” Twp.
of Neshannock v. Kirila Contractors, Inc., 181 A.3d 467, 472 (Pa. Cmwlth. 2018). Because
Hoffman’s proffered addendum does not reply to matters contained in DOT’s brief and is otherwise
not relevant to the issue before the Court, and the submitted exhibits are not part of the original record,
Hoffman’s July 27, 2020 and August 15, 2020 requests are denied.
                                                    2
               acting upon the petition may dismiss the . . . appeal if the
               allegation of poverty is untrue or if it is satisfied that the
               action, proceeding or appeal is frivolous.
                  Note: A frivolous action or proceeding has been defined
                  as one that ‘lacks an arguable basis either in law or in
                  fact.’ Neitzke v. Williams, 490 U.S. 319 . . . (1989).

Pa.R.C.P. No. 240(j)(1).
               The trial court explained in its order:

               [Hoffman] seeks [IFP] status in order to file a nunc pro tunc
               license suspension appeal. In reality, what [Hoffman]
               attempts to appeal herein is the June 7, 2019 Restoration []
               Letter issued by [DOT]. The Restoration Letter requires
               [Hoffman] to satisfy a judgment against her filed in
               Lancaster County as a result of an accident that occurred on
               November 13, 2001. In addition, [Hoffman] failed to satisfy
               fines and costs owed to the Chester County Clerk of Courts
               for violations that occurred on February 11, 2016 and April
               13, 2016. [Hoffman] pleads that she is a victim of an unfair
               default judgment in Lancaster County.            In essence,
               [Hoffman] seeks to collaterally attack the Lancaster County
               judgment by means of filing a nunc pro tunc appeal of
               [DOT’s] Restoration Letter. As such, [Hoffman’s] nunc pro
               tunc appeal request is frivolous and has no basis in law or
               fact and does not demonstrate a breakdown in the system that
               would constitute the basis to grant a nunc pro tunc license
               suspension appeal.

Trial Ct. June 28, 2019 Order at 1 n.1 (italics added). Hoffman, however, does not
address the trial court’s order in her brief. Rather, Hoffman argues the merits of the
Lancaster County judgment, which are not before this Court.
               In Plair v. Department of Transportation, Bureau of Driver Licensing (Pa.
Cmwlth. No. 557 C.D. 2011, filed September 13, 2011),4 the petitioner therein


       4
          Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), an unreported panel decision of this Court issued after January 15, 2008, may be cited for
its persuasive value, but not as binding precedent. Plair is cited herein for its persuasive value.

                                                 3
similarly attempted to appeal from his 2010 restoration letter, as opposed to his 2006
operating privilege suspension, and the Blair County Common Pleas Court dismissed
the appeal as untimely. The Plair Court upheld the trial court’s decision, reasoning:

             In order to timely appeal the suspension of his driving
             privilege, a licensee is required to file an appeal within thirty
             days of the mailing date of DOT’s notice of suspension. See
             Sections 5571(b) and 5572 of the Judicial Code, 42 Pa.C.S.
             §§ 5571(b) and 5572. Courts may grant leave to appeal nunc
             pro tunc in extraordinary circumstances. Traditionally, leave
             to appeal nunc pro tunc is only granted when a party fails to
             timely appeal due to fraud or an administrative breakdown in
             operations. More recently, leave to appeal nunc pro tunc has
             been extended when an appeal was filed late due to non-
             negligent circumstances on the part of the appellant or his
             counsel. Our Pennsylvania Supreme Court has explained
             that the exception for allowance of an appeal nunc pro tunc
             for non-negligent circumstances is limited to unique and
             compelling cases in which an appellant establishes an
             attempt to file the appeal but was precluded from doing so
             due to unforeseeable and unavoidable events. Criss v. Wise,
             . . . 781 A.2d 1156 ([Pa.] 2001).

Plair, slip op. at 4 (italics added; citations omitted).
             Here, Hoffman attempted to appeal from her 2004 operating privilege
suspension referenced in the Restoration Letter. The suspension was effective January
23, 2004, the same day DOT mailed the suspension notice to Hoffman. Because the
appeal period began to run when DOT issued the suspension notice in 2004, Hoffman’s
2019 appeal was well past the 30-day limit for a timely appeal therefrom. Further,
Hoffman offered no justification for nunc pro tunc consideration.
             This Court has held:

             Appeals filed beyond the 30-day appeal period are untimely
             and deprive the trial court of subject matter jurisdiction over
             the appeals.
             In addition, statutory appeal periods are mandatory and may
             not be extended as a matter of grace or mere indulgence. By
                                            4
             permitting a licensee to file a late appeal, the trial court
             enlarges the appeal period, thereby extending itself
             jurisdiction it would not otherwise have.

Williamson v. Dep’t of Transp., Bureau of Driver Licensing, 129 A.3d 597, 601 (Pa.
Cmwlth. 2015) (citations omitted). Because the trial court did not have jurisdiction
over Hoffman’s late-filed appeal, Hoffman’s nunc pro tunc appeal has no basis in law
or fact. Accordingly, the trial court properly concluded that Hoffman’s nunc pro tunc
appeal is frivolous.
             For all of the above reasons, the trial court’s order is affirmed.



                                        ___________________________
                                        ANNE E. COVEY, Judge




                                            5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Heather Hoffman,                      :
                        Appellant     :
                                      :
                   v.                 :
                                      :
Commonwealth of Pennsylvania,         :
Department of Transportation,         :   No. 1284 C.D. 2019
Bureau of Driver Licensing            :


                                    ORDER

           AND NOW, this 17th day of September, 2020, the Chester County
Common Pleas Court’s June 28, 2019 order is AFFIRMED.
           Heather Hoffman’s July 27, 2020 Application for Relief to File an
Addendum to her Brief and August 15, 2020 Request to Submit Exhibits are DENIED.




                                    ___________________________
                                    ANNE E. COVEY, Judge